                                                                             DISTRICT OF OREGON
                                                                                   FILED
                                                                                    May 21, 2020
                                                                           Clerk, U.S. Bankruptcy Court



      Below is an order of the court.




                                                           _______________________________________
                                                                      DAVID W. HERCHER
                                                                     U.S. Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF OREGON

In re                                              Bankruptcy Case Nos.:

15005 NW Cornell LLC; and                          19-31883-dwh11 (Lead Case)
Vahan M. Dinihanian, Jr.,
                                                   19-31886-dwh-11
                 Debtors.
                                                   Jointly Administered Under
                                                   Case No. 19-31883-dwh11

                                                   ORDER GRANTING AMENDED
                                                   UNOPPOSED MOTION TO CONTINUE
                                                   THE MAY 28, 2020 EVIDENTIARY
                                                   HEARING

                 THIS MATTER came before the Court on Defendant Tasha Teherani-Ami's

Amended Unopposed Motion to Continue the May 28, 2020 Evidentiary Hearing [235]. The

Court having reviewed the Motion, finding that good cause exists to continue the pretrial

conference, and being otherwise duly advised, now, therefore,

///


Page 1 – ORDER GRANTING UNOPPOSED MOTION TO CONTINUE THE MAY 28,                  TOMASI SALYER MARTIN
2020 EVIDENTIARY HEARING                                                       121 SW Morrison Street, Suite 1850
                                                                                    Portland, Oregon 97204
TEHERA-B1\00514568.000
                                                                                   Telephone: (503) 894-9900
                                                                                   Facsimile: (971) 544-7236


                         Case 19-31883-dwh11     Doc 237   Filed 05/21/20
                 IT IS HEREBY ORDERED that the evidentiary hearing for the following matters

is continued:

        1.       Notice of Hearing and Motion for Relief from Stay filed by Creditor [106];

        2.       Application to Employ Bateman Seidel P.C. as Attorneys in Washington County

Case No. 18CV17059 filed by Debtors [138];

        3.       Motion to Dismiss Bankruptcy Cases for Lack of Authority and for Cause filed by

Tasha Teherani-Ami as Trustee of the Sonja Dinihanian GST Trust DTS 1/1/11 [139]; and

        4.       Motion to Dismiss Bankruptcy Cases for Cause filed by Creditor [158].

                                                ###


Presented By:

TOMASI SALYER MARTIN

By: /s/ Eleanor A. DuBay
Eleanor A. DuBay, OSB #073755
(503) 894-9900
edubay@tomasilegal.com
Of Attorneys for Tasha Teherani-Ami




Page 2 – ORDER GRANTING UNOPPOSED MOTION TO CONTINUE THE MAY 28,                    TOMASI SALYER MARTIN
2020 EVIDENTIARY HEARING                                                         121 SW Morrison Street, Suite 1850
                                                                                      Portland, Oregon 97204
TEHERA-B1\00514568.000
                                                                                     Telephone: (503) 894-9900
                                                                                     Facsimile: (971) 544-7236


                         Case 19-31883-dwh11      Doc 237     Filed 05/21/20
